United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1607
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jeremy Michael Whitcher,                *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: July 5, 2011
                                Filed: July 8, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Pursuant to a plea agreement containing an appeal waiver, Jeremy Whitcher
pleaded guilty to making a false claim against the United States in violation of 18
U.S.C. § 287. The district court1 sentenced him to a 12-month prison term to run
consecutively to his undischarged state sentences. Whitcher appeals. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
questioning whether the court abused its discretion in imposing a consecutive
sentence.

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
      We will enforce the appeal waiver. This appeal falls within the scope of the
waiver; Whitcher’s testimony at the plea hearing shows that he entered into both the
plea agreement and the waiver knowingly and voluntarily; and we conclude that
enforcing the waiver will not result in a miscarriage of justice. See United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues not covered by the appeal waiver.
Accordingly, we grant counsel’s motion to withdraw and we dismiss the appeal.
                      ______________________________




                                         -2-